     Case 1:20-cv-00961-AWI-BAM Document 13 Filed 09/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ARIES GASIFICATION, LLC,                         Case No. 1:20-cv-00961-AWI-BAM
12                     Plaintiff,                     ORDER REGARDING JOINT
                                                      STIPULATION TO EXTEND TIME TO
13          v.                                        ANSWER
14   NORTH FORK COMMUNITY POWER,                      (Doc. No. 11)
     LLC, a California limited liability
15   company; PHOENIX BIOMASS
     ENERGY, INC., a Delaware corporation;
16   and EQTEC PLC, a foreign corporation,
17                     Defendants.
18

19          On September 16, 2020, Plaintiff Aries Gasification, LLC (“Aries”) and Defendants North

20   Fork Community Power, LLC (“NFCP”), Phoenix Biomass Energy, Inc. (“PBE”), and Eqtec PLC

21   (“Eqtec”) filed a stipulation requesting an extension of time to December 10, 2020, for

22   Defendants NFCP and PBE to respond to Aries’ complaint (Doc. No. 1), and to reset the

23   Scheduling Conference currently set for October 8, 2020. (Doc. No. 11.) According to the

24   stipulation, the deadline for NFCP and PBE is September 18, 2020, and, because Eqtec has

25   agreed to waive service, Eqtec’s deadline to respond to the complaint is December10, 2020. The

26   parties now agree that all defendants should respond to the complaint according to the same

27   deadline. (Id. at 2.) Additionally, to maximize judicial economy and efficiency, the parties also

28   request that the Court reset the date of the October 8, 2020 Scheduling Conference until after
                                                     1
     Case 1:20-cv-00961-AWI-BAM Document 13 Filed 09/18/20 Page 2 of 2

 1   defendants’ proposed response date of December 10, 2020. (Id.)

 2          Having considered the parties’ stipulation, and good cause appearing, the request for an

 3   extension of time for NFCP and PBE to respond to the complaint is GRANTED. NFCP and PBE

 4   shall respond to the complaint on or before December 10, 2020. Further, in the interests of

 5   judicial and party economy, the Scheduling Conference currently set for October 8, 2020, is

 6   HEREBY CONTINUED to January 12, 2021, at 9:00 AM in Courtroom 8 (BAM) before

 7   Magistrate Judge Barbara A. McAuliffe. At least one week prior to the conference, the parties

 8   shall file a Joint Scheduling Report. The parties may appear at the conference by telephone with

 9   each party using the following dial-in number and access code: dial-in number 1-877-411-9748;

10   access code 3219139.

11
     IT IS SO ORDERED.
12

13      Dated:     September 18, 2020                        /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
